DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 03/25/2022. 
Claims 1-5, 7-12, 14 are amended and further presented for examination.
 Claims 6 and 13 canceled by an applicant.
 Claims 15-28 are newly added and further presented for examination.


Response to Arguments
Applicant's arguments, see Remarks page 1, filed 03/25/2022 with respect to the original SPEC objection are persuasive and the original objection is withdrawn.
Applicant’s arguments, see Remarks pages  1-3, filed 03/25/2022, with respect to claim amendments have been fully considered but are respectfully found unpersuasive. 
Amendments on claim 1 and claim 8 (see remarks pages 1-3) it raises further the new  limitation on claim amendments: “predetermined limit”, “approaches infinity”, “approaches zero”,” independent of time”.  Which do not appear to be supported and disclosed in the original disclosure. See bellow related to a new mater rejection.
Applicant argues that the claim amendments can be found throughout the applicant's application (as filed). No new matter has been introduced by these amendments. However, applicant introduced the new  limitation on claim amendments: “predetermined limit”, “approaches infinity”, “approaches zero”,” independent of time”.  Which do not appear to be supported and disclosed in the original disclosure. See bellow related to a new mater rejection.
Applicant argues that the claimed feature of "wherein the drained solution represents a predetermined limit of a time-dependent solution as time approaches infinity such that the drained solution is independent of time,” is supported by at least Equation 17 of paragraph [0045]. Examiner respectfully disagrees with Applicant's arguments. Applicant does not explicitly disclose the teaching an equation 17 of paragraph [0045] regards to the above claimed feature.
Applicant argues that the claimed feature of "wherein the undrained solution represents a predetermined limit of the time-dependent solution as time approaches zero such that the undrained solution is independent of time,” is supported by at least Equation 18 of paragraph [0045].
Examiner respectfully disagrees with Applicant's arguments. Applicant does not explicitly disclose the teaching an equation 18 of paragraph [0045] regards to the above claimed feature.
Applicant argues that the claimed feature of "wherein the selected combined solution (i) is a function of elastic solutions ... ," is supported by at least Tables 1 and 3, and Equations 11-16. Examiner respectfully agrees with Applicant's arguments.
Applicant’s arguments, see Remarks pages 3-5, filed 03/25/2022, with the respect to 35 U.S.C. 103 have been fully considered but are respectfully found an unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument: “independent claim 1 has been amended to specify the time-independency
of the undrained and drained solutions and specify that the combined solution is a function of
elastic solutions.” Examiner response that the amendment an independent claim 1 it raises further the rejection of 35 U.S.C. 103.
Applicant’s argument: “ Yan, Chun, and Abousleiman, taken alone and in combination, do not disclose or render obvious at least the newly recited features of independent claim 1.” Examiner respectfully disagrees with Applicants’ arguments. If proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Applicant’s arguments:  “Referring to Yan' s Figs. 4 and 6 below, Yan discloses a method to model well bore stability using a model (such as a "Modified Plane-of-Weakness (MPoW) model"). (See, e.g.,
Yan, [0073]-[0075]). Yan' s method does not use a combination of drained solution or undrained solutions with a poroelastic or dual-poroelastic model, let alone drained and undrained solutions that are independent of time, as required by independent claim 1, as amended. And there is no indication that modifying Yan' s model to include such a feature would have been beneficial or successful.” Examiner respectfully disagrees with Applicants’ arguments and are unpersuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments:  “Referring to Chun' s Figs. 2 and 10 below, Chun describes fracture propagation in a homogeneous poroelastic rock. Chun indicates that very slow crack growth can be associated with "drained loading" and very fast crack growth can be associated with the term "undrained
Loading.” Even though Chun shows that stresses in the rock can depend on the propagation speed of
the crack (e.g., Figs. 19, 11, and 12), Chun provides no details for how one of skill in the art
would incorporate a drained or undrained solution into a mud density calculation, let alone a
method to select a combined solution according to independent claim 1, as amended. In
particular, Chun' s fracture propagation application is highly dynamic. There is no indication that
modifying Chun' s method to include a drained and undrained solution that is independent of
time would have been beneficial or successful.” Examiner respectfully disagrees with Applicants’ arguments and are unpersuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments: “Abousleiman does not cure the above-noted deficiencies of Yan and Chun.” Examiner respectfully disagrees with Applicants’ arguments and are unpersuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument: “Independent claim 8 has been amended to include similar features as independent claim 1 and is patentable for at least similar reasons as independent claim 1.” Examiner response that the amendment an independent claim 8. The imitations of claim 8 are substantially the same as those of claim 1and it raises further the rejection of 35 U.S.C. 103.
Amendment dependent claims 2-7 and  9-14  it raises further the rejection of 35 U.S.C. 103.
Applicant’s arguments, see Remarks pages 6-7, filed 03/25/2022, with the respect to New Claims  regards to “added dependent claims 15-28 depend from independent claims 1 or 8”  have been fully considered but are respectfully found unpersuasive because of the claimed dependency. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The independent claims 1 and 8 contains subject matter (i.e. , predetermined limit, approaches infinity, approaches zero, independent of time) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Further the claim language limitation “predetermined limit, approaches infinity, approaches zero, independent of time” are not disclosed  in original applicant specification or disclosure as a whole and it raises a new matter issue.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The terms “predetermined limit, approaches infinity, approaches zero, independent of time” in independent claims 1 and 8 are a relative term which renders the claim indefinite. The term “predetermined limit, approaches infinity, approaches zero, independent of time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
{1) Claims 1-5, 8-12, 15-18, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gong Rui Yan et al, (U.S. Patent Application Publication Number: 2015/0055438 A1; hereinafter “Yan”) in view of Chun, K.H. and Ghasseimi, A. (ARMA 12-274:  “Fracture Propagation under Poroelastic Loading”; hereinafter “Chun”) 
Claim 1. Regarding claim 1, Yan discloses:
A computer-implemented method performed by one or more
processors for automatically controlling a drilling mud weight, the method comprising the
following operations: (Yan: para. [0109] “FIG. 5… A controller 520 includes one or more processors 524 and memory 526. The controller 520 may be local or remote with respect to the well 501 and include one or more interfaces for communication with at least some of the drilling equipment 502. As an example, the controller 520 may include one or more modules for controlling rotational speed 532, directional speed 534, mud weight 536 or other aspects of a drilling process 538.”)
determining a rock type of a formation rock and the presence of fractures in the formation rock; (Yan: para. [0094] “As an example, a MPoW model may model borehole instability for drilling through laminated and/or fractured formations. As an example, influences of formation rock laminated and/or fractured directions, as well as drilling experience may be investigated by using a system that includes a MPoW model. As an example, a workflow to analyze and predict wellbore instability in laminated and/or fractured formation using log and/or core and/or cuttings and/or drilling measurements as input may include use of a MPOW model.” Para [0139] “FIG. 13 shows examples of data acquisition techniques 1310 and 1330. The technique 1310 includes acquisition of image data such as image log data. The technique 1310 may acquire data that may indicate bedding features, structural features, fracture features (e.g., natural, stress-induced, hydraulic, etc.), etc. The technique 1330 includes acquisition of sonic data. The technique 1330 may acquire data that may indicate bedding features, layering features, crystalline features, cracks, fracture features, differential stress features, etc.)” 
Given that the reference teaches determining elastic properties for different types of rock, bedding features, layering features, crystalline features, cracks, fracture features, and differential stress features, the reference teaches determining a rock type present in a formation rock through determining those features. Examiner construes “determining a rock type of a formation rock” as merely a data input which identifies the type of rock.)
............... based on the determined rock type and fracture nature of the formation rock, (Yan: para. [0100] “a method may include re-analyzing stability and/or instability with respect to one or more bores after a period of drainage of fluid from a drainage area (e.g., consider a drainage area associated with a fractured region).” Para. [0094] “As an example MPoW model may model borehole instability for drilling through laminated and/or fractured formations. As an example, influences of formation rock laminated and/or fractured directions, as well as drilling experience may be investigated by using a system that includes a MPoW model. As an example, a workflow to analyze and predict wellbore instability in laminated and/or fractured formation using log and/or core and/or cuttings and/or drilling measurements as input may include use of a MPOW model.” Para [0139] “FIG. 13 shows examples of data acquisition techniques 1310 and 1330. The technique 1310 includes acquisition of image data such as image log data. The technique 1310 may acquire data that may indicate bedding features, structural features, fracture features (e.g., natural, stress-induced, hydraulic, etc.), etc. The technique 1330 includes acquisition of sonic data. The technique 1330 may acquire data that may indicate bedding features, layering features, crystalline features, cracks, fracture features, differential stress features, etc.)” Given that the reference teaches determining elastic properties for different types of rock, bedding features, layering features, crystalline features, cracks, fracture features, and differential stress features, the reference teaches determining a rock type present in a formation rock through determining those features. Examiner construes “determining a rock type of a formation rock” as merely a data input which identifies the type of rock.) .......................................................................................;
selecting a poroelastic model or dual-poroelastic model based on whether the formation rock includes fractures; (Yan para. [0111] “In the method 550, the anisotropy can be or include anisotropy of mechanical rock properties or a formation. For example, consider one or more of anisotropy of elastic properties, poroelastic properties, poromechanical properties and strength properties.”).......................;
determining in-situ stresses, pore pressure, and mechanical properties of the formation rock; (Yan: para. [0142]“ FIG. 15 shows an example scenario 1500 where various input values are set forth that input to a workflow. In the scenario 1500, in situ stress and pore pressure are as follows: SV/SH/Sh/Pp=120/100/60/40 MPa: SH azimuth is East; intact rock properties are as follows: Pr=0.25, UCS=17 MPa, friction angle=30 degrees; PoW strength is as follows: cohesion=1 MPa and friction angle=25 degrees; PoW dip azimuth is as follows: 0 degrees (North); and dip angle is as follows: 30 degrees, 45 degrees and 60 degrees.”)
applying wellbore trajectory parameters, the determined in-situ stresses, pore pressure, 
and mechanical properties of the formation rock to the selected combined solution to determine
effective stresses; (Yan: para. [0096] “a method may provide for functionalities for wellbore trajectory optimization, for example, by considering mechanical stability in challenging conditions.  para [0142] “FIG. 15 shows an example scenario 1500… In the scenario 1500, in situ stress and pore pressure are as follows…” para. [0143] “FIG.16 shows plots 1610 and 1630 of results for the scenario 1500 of FIG. 15.”)
calculating a mud weight window by combining the determined effective stresses with a shear failure criterion and a tensile failure criterion; (Yan: para. [0075] “…a method can include an algorithm that includes near borehole stress modeling (e.g., to map the stress distribution induced by drilling) and target mud weight (e.g., to prevent failure) inversion (e.g., to solve for one or more thresholds not to be exceeded to ensure a physical reasonable solution in formation rock subject to geo-stress conditions.” para. [120]… By drilling a hole and removing the supporting rock, the state of stress in vicinity of a bore may be altered…there may be a concentration of stress on the sides of the bore in the direction of the minimum horizontal stress and, if the mud weight is too low, the rock may fracture and breakout. However, if the mud weight is too high, tensile stress on the bore wall in the direction of maximum horizontal stress may be sufficient to overcome the tensile strength of the rock and a fracture may result.”) and
controlling a weight of mud used in a drilling operation based on the mud weight window. (Yan: para. [0096] ”… a method may include determination of one or more critical well pressures (e.g., to prevent borehole from instability) and mud weight window,” para.[0109] “… the controller 520 may include one or more modules for controlling rotational speed 532, directional speed 534, mud weight 536 or other aspects of a drilling process 538”)
While, Yan does not expressly disclose: selecting a drained solution or undrained solution ....…, wherein the drained solution represents a predetermined limit of a time-dependent solution as time approaches infinity such that the drained solution is independent of time, and wherein the undrained solution represents a predetermined limit of the time-dependent solution as time approaches zero such that the undrained solution is independent of time; 
selecting a combined solution based on the selected drained or undrained solution and the selected poroelastic or dual-poroelastic model, wherein the selected combined solution is a function of elastic solutions; 
However, in the same field of endeavor, Chun teaches selecting a drained solution or undrained solution ..… (Chun: page 1. Left column: ” Numerous numerical models have been developed to simulate this process for the last decades, but they typically assume that the rock is just an elastic medium. However, in many situations, the rock can be regarded as a poroelastic medium consisting of a fluid saturated matrix. Therefore, the coupling between fluid flow and rock deformation should be considered. In this paper, 2D time-dependent poroelastic displacement discontinuity method is developed to simulate the fracture propagation for both undrained and drained conditions.”)
	wherein the drained solution represents a predetermined limit of a time-dependent solution as time approaches infinity such that the drained solution is independent of time, and  wherein the undrained solution represents a predetermined limit of the time-dependent solution as time approaches zero such that the undrained solution is independent of time. (Chun: page 1. Left column: ”Numerous numerical models have been developed to simulate this process for the last decades, but they typically assume that the rock is just an elastic medium. However, in many situations, the rock can be regarded as a poroelastic medium consisting of a fluid saturated matrix. Therefore, the coupling between fluid flow and rock deformation should be considered. In this paper, 2D time-dependent poroelastic displacement discontinuity method is developed to simulate the fracture propagation for both undrained and drained conditions.” page 6. Left column. Ch. 5.4: “Compared with the general elastic fracture propagation procedure which is time independent,” See equation (12) regards to infinity (i.e., drained) and  equation (13) regards to 0+ (i.e., undrained). Examiner construes a “predetermined limit of a time-dependent solution as time approaches infinity .... a predetermined limit of the time-dependent solution as time approaches zero”  to be disclosed by “Numerous numerical models developed to simulate this process...”)
selecting a combined solution based on the selected drained or undrained solution and the selected poroelastic or dual-poroelastic model, (Chun: Page 1. Left column: “In this paper, 2D time-dependent poroelastic displacement discontinuity method is developed to simulate the fracture propagation for both undrained and drained conditions.” Page 4. Left column. “an elastic material behavior shown Eq. (12) [13].”)
wherein the selected combined solution is a function of elastic solutions; (Chun: Page 1. Left column:  ”Numerous numerical models have been developed to simulate this process for the last decades, but they typically assume that the rock is just an elastic medium.)

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Yan (directed to a computer implemented method of controlling the mud weight during wellbore drilling) and Chun (directed to utilizing a time-dependent method to simulate the fracture propagation) and arrived at model predictive control of wellbore drilling by utilizing a time-dependent method. One of ordinary skill in the art would have been motivated to make such a combination because “the fracture propagation in a homogeneous poroelastic rock is considered. A two-dimensional poroelastic displacement discontinuity method is developed and used to model the fracture propagation and to calculate stress and pore pressure distributions around the crack. The model can accurately calculate very short time (undrained) and long time (drained) solutions as taught in Chun (Abstract).
Claim 2. Regarding claim 2, Yan in view of Chun discloses all of the features with respect to claim 1 as outlined above and further Yan in view of Chun discloses:
wherein selecting the drained solution or undrained solution based on the determined rock type and fracture nature of the formation rock (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.) comprises selecting the drained solution when the rock type of the formation rock is determined to be a conventional rock type. (Yan: para. [0100] “a method may include re-analyzing stability and/or instability with respect to one or more bores after a period of drainage of fluid from a drainage area (e.g., consider a drainage area associated with a fractured region). Examiner notes that a conventional rock type is by applicant definition a drained solution, see SPEC.)
Claim 3. Regarding claim 3, Yan in view of Chun discloses all of the features with respect to claim 1 as outlined above and further Yan in view of Chun discloses:
 wherein selecting  the drained solution or undrained solution based on the determined rock type and fracture nature of the formation rock (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.) comprises selecting the undrained solution when the rock type of the formation rock is determined to be an unconventional rock type. (Chun: page 7. Left column,  5.4.1: “…consider the fracture propagation under undrained conditions (very fast crack growth). Initial conditions such as fracture geometry and boundary conditions are shown in Fig 14….Fig 15 (a),(b) and (c) show the fracture propagation paths under three different loading conditions. As shown in Fig 15, under very fast crack growth (i.e., undrained solution).” Examiner notes that an unconventional rock type is by applicant definition an undrained solution, see SPEC.)
Claim 4. Regarding claim 4, Yan in view of Chun discloses all of the features with respect to claim 1 as outlined above and further Yan in view of Chun discloses:
wherein selecting the poroelastic model or dual-poroelastic model based on whether the formation rock includes fractures (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.) comprises selecting the poroelastic model when fractures are determined to be absent from the formation rock. (Yan: para. [0112]  “A porous medium or a porous material may be a solid (e.g., a matrix = “rock”) permeated by an interconnected network of pores (e.g., voids) that may be filled with a fluid (e.g., liquid or gas). A matrix and pore network may, for example, be considered continuous so as to form two interpenetrating continua. As an example, a porous medium with a solid matrix that is elastic that includes pore fluid that is viscous may be referred to as being poroelastic (i.e., poroealastic rock). As an example, a poroelastic medium may be characterized by its porosity, permeability as well as properties of its constituents (e.g., Solid matrix and fluid(s)).” Examiner notes that a poroelastic model is by applicant definition the one without or absent fractures, see SPEC, Table 5, Intact Rock.)
Claim 5. Regarding claim 5, Yan in view of Chun discloses all of the features with respect to claim 1 as outlined above and further Yan in view of Chun discloses:
wherein selecting the poroelastic model or dual-poroelastic model based on whether the formation rock includes fractures (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.) comprises selecting the dual-poroelastic model when fractures are determined to be present in the formation rock. (Yan: para. [0080]  “Bores drilled through naturally fractured formations may also be more challenging from a borehole stability point of view than wells drilled through un-fractured formations.” Yan: para. [0157]  “As an example, an anisotropic formation can include fractured rock, which may be, for example, naturally fractured rock and/or artificially fractured rock (e.g., consider hydraulically fractured rock).” Examiner notes that a dual-poroelastic model is by applicant definition the one naturally fractured, see SPEC, Table 5, Intact Rock.)
Claim 8. The limitations of claim 8 are substantially the same as those of claim 1 and are rejected due to     the same reasons as outlined above for claim 1.
Claim 9. The limitations of claim 9 are substantially the same as those of claim 2 and are rejected due to     the same reasons as outlined above for claim 2.
Claim 10. The limitations of claim 10 are substantially the same as those of claim 3 and are rejected due to     the same reasons as outlined above for claim 3.
Claim 11. The limitations of claim 11 are substantially the same as those of claim 4 and are rejected due to     the same reasons as outlined above for claim 4.
Claim 12. The limitations of claim 12 are substantially the same as those of claim 5 and are rejected due to     the same reasons as outlined above for claim 5.
Claim 15. Regarding claim 15, Yan in view of Chun discloses all of the features with respect to claim 1 as outlined above and further Yan in view of Chun discloses:
wherein the selected combined solution includes at least one stress component that is a function of a Biot number of the formation rock. (Chun: page 1. Left column. “Theory of poroelasticity”
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



Claim 16. Regarding claim 16, Yan in view of Chun discloses all of the features with respect to claim 15 as outlined above and further Yan in view of Chun discloses:
[AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: oval]wherein the function of the Biot number includes the Biot number multiplied by a pressure. (Chun: page 1. Left column. “Theory of poroelasticity”
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 17. Regarding claim 16, Yan in view of Chun discloses all of the features with respect to claim 1 as outlined above and further Yan in view of Chun discloses: wherein the selected combined solution is independent of a permeability of the formation rock. (Chun: Page 3. Right column.  Table 1.
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claim 18. Regarding claim 18, Yan in view of Chun discloses all of the features with respect to claim 17 as outlined above and further Yan in view of Chun discloses: 
[AltContent: arrow][AltContent: arrow]wherein the elastic solutions are (i) a function of the in-situ stresses and (ii) a function of a radius. (Chun: Page 4. Right column.  Table 2.
[AltContent: oval]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claim 25. The limitations of claim 25 are substantially the same as those of claim 15 and are rejected due to     the same reasons as outlined above for claim 15.
Claim 26. The limitations of claim 26 are substantially the same as those of claim 16 and are rejected due to     the same reasons as outlined above for claim 16.
Claim 27. The limitations of claim 27 are substantially the same as those of claim 17 and are rejected due to     the same reasons as outlined above for claim 17.
Claim 28. The limitations of claim 28 are substantially the same as those of claim 18 and are rejected due to     the same reasons as outlined above for claim 18./H.S./                                                                                                                                                                                                        
{2} Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gong Rui Yan et al, (U.S. Patent Application Publication Number: 2015/0055438 A1) in view of Chun, K.H. and Ghasseimi, A. (ARMA 12-274:  “Fracture Propagation under Poroelastic Loading”) further in view Y.Abousleiman et al, (“Time-Dependent Coupled Processes in Wellbore Design and Stability: PBORE-3D” SPE 56759; hereafter “Abousleiman”).
Claim 6 cancelled by an applicant
Claim 7. Regarding claim 7, Yan in view of Chun and further in view of Abousleiman discloses all 
of the features with respect to claim 1 as outlined above and further Yan in view of Chun and further in view of Abousleiman discloses : 
wherein calculating  the mud weight window (Regarding this claim element, incorporating the
rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale comprises using a Drucker Prager criterion to determine the mud weight window. 
(Abousleiman: on Page 2, Left column: “ The time-dependent processes and solutions that were analytically derived and implemented are the viscosity of rock formation, creep, thermal gradient, heating/cooling of mud, and the pore fluid diffusion effects within the framework of the theory of poroelasticity and the coupled stress-strain phenomenon. The extension of the time-dependent analytical solutions to chemically active shale formations and the analysis of mud weight and salinity in an inclined borehole drilled and completed in the most general three-dimensional state of stress.

    PNG
    media_image4.png
    645
    859
    media_image4.png
    Greyscale

Fig. 8 – Critical mudweight polar charts for shear collapse. This figure shows the critical mudweight polar charts for a porochemoelastic material. The formation and mud activities however are assumed to be the same indicating that no chemical potential gradient exists and that the results are the same as seen from a poroelastic analysis. The polar charts vary the hole angle and the azimuth and color code the critical mudweights for various hole angles and azimuths according to legend. Critical mudweight polar charts for a shear collapse condition with a Drucker-Prager criteria are shown here.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Yan (directed to a computer implemented method of controlling the mud weight during wellbore drilling) and Chun (directed to utilizing a time-dependent method to simulate the mudweight) and Abousleiman (directed to utilizing the Drucker-Prager criteria in mudweight window calculations) and arrived at model predictive control of wellbore drilling utilizing simulated mudweight based on Drucker-Prager criteria. One of ordinary skill in the art would have been motivated to make such a combination because “The solutions of theories of poroelasticity, porochemoelasticity, porothermoelasticity, and poroviscoelasticity, as well as their elastic, chemoelastic, thermoelastic, and viscoelastic counterparts, are all included in PBORE-3D. These recently-developed solutions corresponding to the poromechanics aspect of the rock formation and drilling fluid with their solid mechanics equivalents, will allow the drilling engineers to make the necessary decisions on potential critical time effects in the drilling as well as completion, e.g., time of casing placement and/or cementing.” as taught in Abousleiman (page 2, left column).
Claim 13 cancelled by an applicant
Claim 14. The limitations of claim 14 are substantially the same as those of claim 7 and are rejected due to     the same reasons as outlined above for claim 7.



Allowable Subject Matter
Claims 19-24 objected to as being dependent upon a rejected base claim, but would be allowable if overcome U.S.C. 112 and U.S.C. 103 rejection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALIL SYLEJMANI whose telephone number is (571)272-3050. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.S./Examiner, Art Unit 2146           




/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146